ACCEPTED
                                                                                       03-14-00485-CV
                                                                                               5249043
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  5/12/2015 1:29:30 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                               03-14-00485-CV

                   IN THE THIRD COURT OF APPEALS                     FILED IN
                                                              3rd COURT OF APPEALS
                           AUSTIN, TEXAS                          AUSTIN, TEXAS
                                                              5/12/2015 1:29:30 PM
                                                                JEFFREY D. KYLE
                             JOHN REED, JR.,                          Clerk
                                                               Appellant
                                       v.
                    FARMERS INSURANCE GROUP,
                                                                 Appellee

                    On Appeal from Cause No. 259,941-C
           In the 169th Judicial District Court of Bell County, Texas

           APPELLEE FARMERS INSURANCE GROUP’S
                MOTION TO DISMISS APPEAL
       UNDER TEXAS RULE OF APPELLATE PROCEDURE 42.3


     Kevin G. Cain           Levon G. Hovnatanian      Christopher W. Martin
State Bar No. 24012371      State Bar No. 10059825     State Bar No. 13057620
  cain@mdjwlaw.com       hovnatanian@mdjwlaw.com       martin@mdjwlaw.com
                  MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.
                              808 Travis, 20th Floor
                              Houston, Texas 77002
                          (713) 632-1700—Telephone
                           (713) 222-0101—Facsimile
                                Michael Watson
                            State Bar No. 24008246
                            watson@mdjwlaw.com
                  MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.
                     16000 N. Dallas Parkway, Suite 800
                              Dallas, Texas 75248
                         (214) 420-5500—Telephone
                          (214) 420-5501—Facsimile
TO THE HONORABLE COURT OF APPEALS:

        Comes now the appellee, Farmers Insurance Group (“Farmers”), and files

this, its motion to dismiss appeal.       Farmers respectfully shows the Court as

follows.

                                       The Facts

        On August 5, 2014, John Reed, Jr. filed a notice of appeal in this Court. On

October 27, the reporter’s record was filed. On October 29, the clerk’s record was

filed. That made the deadline for Reed to file his brief Monday, December 1,

2014. See TEX. R. APP. P. 38.6(a) (setting deadline for appellant’s brief in non-

accelerated appeal as 30 days from date complete record was filed); TEX. R. APP. P.

4.1(a) (method of computing time).

        Now, over five months later, Reed still has not filed a brief. The Court

granted him extensions of time on November 19, January 20, February 9, and

March 13. After four extensions, Reed still has not filed a brief.

        On April 29, Reed filed yet another motion for extension of time. In the

motion, he candidly stated that “Appellant has previously filed three or four

extensions.” The motion does not explain his failure to file a brief.

        On April 29, the Court’s Clerk wrote Reed a letter which stated in relevant

part:

              Appellant’s brief was due in this Court on April 27, 2015 and is
        overdue. See Tex. R. App. P. 38.6(a). If appellant fails to file a brief,
                                           1
      the Court may dismiss the appeal for want of prosecution unless
      appellant reasonably explains the failure and appellee is not
      significantly injured by that failure. If this Court does not receive a
      satisfactory response to this notice on or before Monday, May 11,
      2015, the Court may dismiss the appeal for want of prosecution. . . .

(Emphasis in original.) Reed has not filed a response.

                     The Court Should Dismiss The Appeal.

      Based on the above facts, the Court should dismiss Reed’s appeal on either

of two grounds.

A.    In Violation of the Clerk’s Notice, Reed has Failed to Explain his
      Failure to File a Brief.

      Under Texas Rule of Appellate Procedure 42.3(c), this Court may, on any

party’s motion, dismiss an appeal or affirm the judgment if the appellant “has

failed to comply with a requirement of these rules, a court order, or a notice from

the clerk requiring a response or other action within a specified time.” Reed has

failed to comply with the notice from this Court’s Clerk requiring that he provide a

response by May 11, 2015 that reasonably explains his failure to file a brief. The

Court should therefore dismiss Reed’s appeal.        See Eich v. Glenn, 2010 WL
4629645, at *1 (Tex. App.—Austin 2010, no pet.) (dismissing appeal after warning

appellant that appeal could be dismissed if he failed to reasonably explain failure to

file brief and appellant did not file response); Resendez v. Alvarado, 2003 WL
1091033, at *1 (Tex. App.—Corpus Christi 2003, no pet.) (dismissing appeal after


                                          2
considering “appellant’s failure to file a proper appellate brief, this Court’s notice,

and appellant’s failure to respond”).

B.    Reed has not Prosecuted his Appeal.

      Under Texas Rule of Appellate Procedure 42.3(b), this Court may, on any

party’s motion, dismiss an appeal or affirm the judgment if the appellant has failed

to prosecute his appeal. That is the case here. Despite four extensions, Reed still

has not filed a brief—and his original deadline was over five months ago.

      With his unprosecuted appeal, Reed is causing Farmers to needlessly incur

still more attorneys’ fees and to waste even more time.          See Ball v. City of

Chicago, 2 F.3d 752, 759 (7th Cir. 1993). This Court should dismiss Reed’s

appeal for want of prosecution. See Frisbie v. State, 1999 WL 46698, at *1 (Tex.

App.—Austin 1999, no pet.) (not designated for publication) (dismissing appeal

for want of prosecution where “appellant has not submitted a brief”); Lettieri v.

Lettieri, 1997 WL 499697, at *1 (Tex. App.—Dallas 1997, no pet.) (not designated

for publication) (dismissing appeal for want of prosecution where appellant failed

to file brief within time allowed).

                        Conclusion and Prayer For Relief

      Farmers respectfully asks the Court to dismiss the appeal.




                                          3
Respectfully submitted,

MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.


By: /s/ Levon G. Hovnatanian
    Levon G. Hovnatanian
     State Bar No. 10059825
    hovnatanian@mdjwlaw.com
    Kevin G. Cain
    State Bar No. 24012371
    cain@mdjwlaw.com
    Christopher W. Martin
    State Bar No. 13057620
    martin@mdjwlaw.com
808 Travis, 20th Floor
Houston, Texas 77002
(713) 632-1700 – Telephone
(713) 222-0101 – Facsimile

MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.


By: /s/ Michael Watson
    Michael Watson
     State Bar No. 24008246
    watson@mdjwlaw.com
16000 N. Dallas Parkway, Suite 800
Dallas, TX 75248
(214) 420-5500 – Telephone
(214) 420-5501 – Facsimile

ATTORNEYS FOR APPELLEE
FARMERS INSURANCE GROUP




      4
                     CERTIFICATE OF CONFERENCE

      This is to certify that I conferred with appellant Mr. John Reed, Jr. on May
12, 2015, regarding whether he opposes this motion, and he advised that he
opposes it.

                                     /s/ Levon G. Hovnatanian
                                     Levon G. Hovnatanian


                     CERTIFICATE OF COMPLIANCE

      This is to certify that this computer-generated motion to dismiss appeal
contains 684 words.

                                    /s/ Levon G. Hovnatanian
                                    Levon G. Hovnatanian
                                    Dated: May 12, 2015


                        CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing
motion to dismiss appeal has been forwarded by the method(s) indicated below to
the following persons on this 12th day of May, 2015.

                            Mr. John Reed, Jr., pro se
                               715 S. 32nd Street
                             Temple, Texas 76501

                                   (Appellant)

                    (via CM-RRR 7014 1200 0000 7830 1280)

                                    /s/ Levon G. Hovnatanian
                                    Levon G. Hovnatanian


                                        5